Exhibit 10.2(d)

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is dated as of the 31st day of January, 2019, by and between Bank
of America, N.A. (the “Bank”) and Hooker Furniture Corporation, a Virginia
corporation, Bradington-Young, LLC, a Virginia limited liability company, Sam
Moore Furniture LLC, a Virginia limited liability company, and Home Meridian
Group, LLC, a Virginia limited liability company (collectively, the “Borrowers,”
and individually, a “Borrower”).

 

The Borrowers and the Bank are parties to a Second Amended and Restated Loan
Agreement dated as of September 29, 2017 (the “Existing Loan Agreement”), and
they now desire to amend certain provisions of the Existing Loan Agreement as
provided herein.

 

Accordingly, for and in consideration of the premises and the mutual covenants
contained herein, the receipt and sufficiency of which consideration are hereby
mutually acknowledged, the Borrowers and the Bank hereby agree as follows:

 

1.     Capitalized Terms; Effective Date. Capitalized terms used in this
Amendment which are not otherwise defined herein shall have the meanings
assigned thereto in the Existing Loan Agreement, as amended by this Amendment
(the Existing Loan Agreement, as amended by this Amendment, being hereinafter
referred to as the “Loan Agreement”). Except as expressly provided to the
contrary herein, all amendments to the Existing Loan Agreement set forth herein
shall be effective as of the date of this Amendment.

 

2.     Amendments to Existing Loan Agreement. The following provisions of the
Existing Loan Agreement are amended as follows:

 

2.1.GAAP. Section 11.1 of the Existing Loan Agreement is amended to read as
follows:

“11.1     GAAP. Except as otherwise stated in this Agreement, all financial
statements provided to the Bank by the Borrowers hereunder will be prepared in
accordance with generally accepted accounting principles, consistently applied
(“GAAP”) and all financial covenants will be calculated using such financial
statements; provided, however, that leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the financial
statements of the Borrowers for the most recently ended fiscal year prior to the
date of this Agreement for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes.”

 

3.     No Other Amendments; Reaffirmation by Borrowers. Except as expressly
amended hereby, the terms of the Loan Agreement shall remain in full force and
effect in all respects, and each Borrower hereby reaffirms its obligations under
the Loan Agreement and under each of the other Loan Documents to which it is a
party.

 

4.     References. All references in the Loan Agreement to “this Agreement,”
“herein,” “hereunder” or other words of similar import, and all references to
the “Loan Agreement” or similar words in the other Loan Documents, or any other
document or instrument that refers to the Loan Agreement, shall be deemed to be
references to the Loan Agreement as amended by this Amendment.

 

5.     Expenses. The Borrowers hereby agree to pay all costs and expenses
incurred by the Bank in connection with the preparation of this Amendment and
the consummation of the transactions described herein, including, without
limitation, the reasonable attorneys’ fees and expenses of the Bank.

 

6.     Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia, without reference to
conflicts of law principles.

 

7.     Counterparts; Electronic Delivery. This Amendment may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same instrument. Delivery by any
party to this Amendment of its signatures hereon through facsimile or other
electronic image file (including .pdf) (i) may be relied upon as if this
Amendment were physically delivered with an original hand-written signature of
such party, and (ii) shall be binding on such party for all purposes.

 

8.     Successors. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

 

[Signatures begin on following page]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Borrowers and the Bank have caused this Amendment to be
duly executed under seal, all as of the day and year first above written.

 

 

Bank:

Borrowers:

 

Bank of America, N.A.

/s/ Colleen Landau

Colleen Landau

Vice President

 

 

 

 

 

 

Hooker Furniture Corporation

/s/ Paul A. Huckfeldt

Paul A. Huckfeldt

Senior Vice President – Finance and Accounting and

Chief Financial Officer

 

Bradington-Young, LLC

/s/ Paul A. Huckfeldt

Paul A. Huckfeldt

Senior Vice President – Finance and Accounting and

Chief Financial Officer

 

Sam Moore Furniture LLC

/s/ Paul A. Huckfeldt

Paul A. Huckfeldt

Senior Vice President – Finance and Accounting and

Chief Financial Officer

 

Home Meridian Group, LLC

/s/ Paul A. Huckfeldt

Paul A. Huckfeldt

Senior Vice President – Finance and Accounting and

Chief Financial Officer

 